ROBERTS, Justice,
dissenting.
The majority holds that the trial court did not err in allowing admission of photographs of the victim’s corpse lying near a pool of blood. I dissent.
Whether photographs of a victim are admissible “involves weighing the necessarily inflammatory nature of this evidence against its ‘essential evidentiary value.’ ” Commonwealth v. Martinez, 475 Pa. 331, 336, 380 A.2d 747, 750 (1977) (plurality opinion). Weighing these considerations, I find the trial court incorrectly permitted admission of these photos. No dispute existed concerning whether appellant fatally struck the victim. The only question was whether appellant reasonably resorted to deadly force in defending herself. While the pictures may have had some remote bearing on the reasonableness of appellant’s apprehension, their inflammatory nature outweighed their probative value, and their admission into evidence was prejudicial, denying appellant a fair trial.